Citation Nr: 0703586	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of Colles 
fracture, left wrist, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from May 2004 rating 
decisions of the VA Regional Office (RO) in Cleveland, Ohio 
that denied an evaluation in excess of 20 percent for 
service-connected left wrist disability.

The appellant was afforded a personal hearing in September 
2006 before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

A claim for an increased rating for service-connected 
residuals of left wrist Colles fracture was received in 
December 2003.  

The veteran contends that the symptomatology associated with 
his service-connected left wrist disability has increased in 
severity and warrants a higher rating.  He presented 
testimony on personal hearing on appeal in September 2006 to 
the effect that the left hand was always swollen, that it was 
painful and weak, and that he had surgical scars that were 
tender and sore.  

The Board notes that the veteran was last examined for VA 
compensation purposes in February 2004.  During the most 
recent personal hearing in September 2006, the appellant 
stated that his symptoms had increased in severity since the 
most recent VA examination.  The Board finds that given the 
length of time since the last VA examination and the clinical 
evidence reflecting continuing treatment, a current 
examination is in order to ascertain the current extent of 
service-connected left wrist disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when a veteran alleges that his service-connected disability 
has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (a veteran is entitled to a new examination after a 
two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  Therefore, a current VA examination 
is required.  

The veteran also testified that he received continuing 
treatment for left wrist symptoms at the Cincinnati [Ohio] VA 
facility.  There are no VA outpatient records showing any 
treatment during the appeal period.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA records dating from December 
2002 should be requested and associated with the claims 
folder.

The medical evidence of record includes private clinical 
records from Hand Surgery Specialists dated between 2001 and 
December 2003 indicating continuing treatment for the left 
wrist, including surgery in October 2003.  An additional 
clinical report from that provider dated in February 2005 
cited factors that were opined to result in increased 
disability, including deformity, nonunion of the distal ulna, 
and loss of bone substance.  The veteran testified at his 
hearing that he also received treatment for his left wrist 
and hand from his family physician, Dr. C.  In view of such 
information, the RO should request clinical records from Hand 
Surgery Specialists dating from January 2004 to the present 
using authorization for release of medical information 
already of record.  The veteran should also be requested to 
provide the names, addresses and dates of treatment for any 
other providers, including Dr. C.  The RO should request the 
records of the providers identified with proper 
authorization.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  

2.  All VA clinical records dating from 
December 2002 to the present should be 
retrieved from the Cincinnati, Ohio VA 
facility and associated with the claims 
folder.  

3.  The veteran should be contacted by 
letter and requested to identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, including Dr. 
C., who have treated him for left wrist 
disability since December 2002.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence, if not already of record.

4.  After a reasonable period of time 
for all available records and/or 
responses from the above have been 
received, the veteran should be 
scheduled for a VA orthopedic 
examination, to include a functional 
capacity evaluation, for purposes of 
assessing the severity of his service-
connected left wrist disability.  The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted and 
clinical findings should be reported in 
detail.  The examination report should 
reflect consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.

The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected left wrist disorder.  
The examiner should also indicate 
whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
disability.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  The examiner should express such 
functional loss in terms of additional 
degrees of limitation of motion (beyond 
that clinically shown).

The examiner should set forth a 
complete rationale for the opinions 
expressed in the clinical report.

5.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



